Appeal by the defendant from an order of the Supreme Court, Kings County (Harms, J.), dated September 28, 2001, which denied, without a hearing, his motion pursuant to CEL 440.30 (1-a) for forensic DNA testing of certain evidence recovered by the police.
Ordered that the order is affirmed.
Under the circumstances of this case, the Supreme Court properly denied, without a hearing, the defendant’s motion pursuant to CEL 440.30 (1-a) for forensic DNA testing of certain evidence recovered by the police (see People v McCloud, 303 AD2d 604 [2003], lv denied 100 NY2d 584 [2003]; People v Logan, 291 AD2d 459 [2002]). Florio, J.P., H. Miller, Schmidt and Crane, JJ., concur.